In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                           No. 09-221V
                                      Filed: January 9, 2014


***************************                           NOT TO BE PUBLISHED
DIKSHA BATISH,              *
                            *                         Special Master
                            *                         Hamilton-Fieldman
                            *
                Petitioner, *                         Petitioner’s Motion for Ruling on the
v.                          *                         Record; Insufficient Proof of Causation;
                            *                         Vaccine Act Entitlement; Denial Without
SECRETARY OF HEALTH         *                         Hearing.
AND HUMAN SERVICES,         *
                            *
                Respondent. *
***************************

Thomas Gallagher, Somers Point, NJ, for Petitioner.
Alexis Babcock, Washington, DC, for Respondent.

                                           DECISION1

        On April 14, 2009, Meena Sharma and Sat Dev Batish (“Petitioners”) filed a petition on
behalf of their daughter Diksha Batish for compensation under the National Vaccine Injury
Compensation Program (“the Program”), 42 U.S.C. §300aa-10, et seq. (2006), 2 alleging that
their daughter suffered from acute myopathy as a result of receiving the Tetanus booster and



       1
          The undersigned intends to post this unpublished decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As
provided by Vaccine Rule 18(b), each party has 14 days within which to file a motion for
redaction “of any information furnished by that party (1) that is trade secret or commercial or
financial information and is privileged or confidential, or (2) that are medical files and similar
files the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). In the absence of such motion, the entire decision will be available to the
public. Id.
       2
         The National Vaccine Injury Compensation Program comprises Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 et seq. (2006). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Vaccine Act.
Menactra (Meningitis) vaccinations on April 14, 2006. Petition (“Pet.”) at 1, ECF No. 1.3
During the pendency of this case, Diksha Batish reached the age of majority and as such the case
was re-captioned listing her as the sole Petitioner. Motion, ECF No. 76; Order, ECF No. 77.
The information in the record does not show entitlement to an award under the Program.

      On January 9, 2014, Petitioner moved for a decision dismissing her petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to compensation.

       To receive compensation under the Program, Petitioner must prove either 1) that Diksha
suffered a “Table Injury”-i.e., an injury falling within the Vaccine Injury Table- corresponding to
one of Diksha’s vaccinations, or 2) that Diksha suffered an injury that was actually caused by a
vaccine. See §§ 13 (a)(1)(A) and 11(c)(1). An examination of the record did not uncover any
evidence that Diksha suffered a “Table Injury.” Further, the record does not contain a medical
expert’s opinion or any other persuasive evidence indicating that Diksha’s alleged injury was
vaccine-caused.

        Under the Act, Petitioner may not be given a Program award based solely on the
Petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 13(a)(1). In this case, because there are insufficient
medical records supporting Petitioner’s claim, a medical opinion must be offered in support.
Petitioner, however, has offered no such opinion.

       Accordingly, it is clear from the record in this case that Petitioner has failed to
demonstrate either that Diksha suffered a “Table Injury” or that Diksha’s injuries were “actually
caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall
enter judgment accordingly.


IT IS SO ORDERED.



                                                             /s/ Lisa D. Hamilton-Fieldman
                                                             Lisa D. Hamilton-Fieldman
                                                             Special Master




       3
          The Petition reflects that Petitioner received a Tetanus booster and Menactra
vaccination on April 14, 2006; however, Petitioner’s records from Dr. Gargi Gandhi reflect an
administration of “Adacel and Menactra” on April 14, 2006. See Pet’r’s Ex. 1 at 15-16. Adacel
is an active booster immunization for the prevention of tetanus, diphtheria, and pertussis.